                              MELISSA PIASECKI, M.D.
                                    FORENSIC PSYCHIATRY
                                  561 KEYSTONE AVE. #104
                                       RENO, NV 89503
                               775 722-1077 FAX 866 500-7716
                                   piaseckimd@gmail.com
                       BOARD CERTIFIED IN PSYCHIATRY AND FORENSIC PSYCHIATRY




November 28, 2019

Re: Lynssey Christie Betz

I. Qualifications

I am a Professor of Psychiatry at University of Nevada, Reno School of Medicine.
I have active certification from the American Board of Psychiatry and Neurology
in General Psychiatry and Forensic Psychiatry.

I am a practicing forensic psychiatrist and hold an active medical license in two
states. I am a consultant to the U.S. Department of Justice, Civil Rights Division.
In this role, I have participated in investigations of correctional facilities, including
a women’s prison. A copy of my CV, which includes publications, and a four year
Record of Testimony are attached.

II. Sources of Information

To complete this report of findings, I interviewed Ms. Betz on 11.19.19 through
an interactive videocall.

I also reviewed the following documents related to this case:

1. Complaint: Lynnsey Betz vs Edward Bearden, Vivia Sturm and John and Jane
Does

2. Preferred Family Healthcare of Missouri medical records 8.30.18- 1.9.19

III. Findings

My findings are based on the above documents, my personal assessment of Ms.
Betz, my medical training and experience and the published literature. My
opinions are held to a reasonable degree of medical and scientific certainty.

   1. Ms. Betz was incarcerated at the Chillicothe Correctional Institution in
      Missouri for approximately 22 months. She was released in July of 2016.



                                                1

     Case 5:18-cv-06079-FJG Document 37-3 Filed 08/13/21 Page 1 of 5
2. During this time, Ms. Betz was sexually harassed and sexually assaulted
   by Mr. Edward Bearden, who was a correctional officer at the Chillicothe
   Correctional Institution. The harassment included frequent comments
   about her appearance. He put contraband snacks in the closet where
   supplies were located and told her “I left something for you.” She
   experienced anxiety and distress as a result of his comments and the
   snacks. She had the thought “He’s trying to get me in there (the closet).”
   She began to adopt a “buddy system” with another inmate to avoid being
   caught alone with him. Mr. Bearden trapped her in a doorway and grabbed
   her in the crotch area. Ms. Betz believed that this incident was observed
   by another inmate, with whom she stayed whenever possible.

   A sexual assault occurred in a supply closet on an occasion when the
   other inmate had to leave for a class and Ms. Betz was alone. Ms. Betz
   was aware at the time when Mr. Bearden closed the door to the closet, the
   door was locked to the outside and no one would be able to enter. He
   assaulted her physically by placing his arm across her neck and hitting her
   head against the closet wall. He then digitally penetrated her. During the
   assault, she overserved Mr. Bearden unzip his pants and she believed he
   was going to further sexually assault her. When he relaxed his hold on her
   to unzip, she bolted for the door.

3. Ms. Betz experienced degradation, distress, physical pain, injury, anxiety
   and fear during the time she experienced the harassment and assault by
   Mr. Bearden. Her injuries included head injury and vaginal trauma. She
   reported that she had vaginal bleeding for one week and experienced pain
   when sitting and urinating. She experienced swollen labia. She stated she
   was not able to ask for a physical exam and treatment because she would
   be forced to answer questions about the abuse. Following the assault,
   when Ms. Betz saw Mr. Bearden while walking to the cafeteria, she would
   turn around and return to her cell, missing the meal.

4. As an inmate in a correctional facility, Ms. Betz had no means to escape
   the situation, report the abuse or seek services for injuries the abuse. She
   was threatened with the consequence of solitary confinement
   (“administrative segregation”) if she disclosed the assaults. In that case,
   she would lose visits with her daughter and her ability to work in vocational
   tech. She was aware and concerned that if she made a report that she
   could face potential charges and more punishment if an investigation did
   not validate her report.

5. Ms. Betz did not immediately report the assault after her release because
   she did not think she would be believed based on her experience as an
   inmate at the prison. She later reported when she realized she could help
   others avoid abuse and expose Mr. Bearden’s behaviors.



                                     2

 Case 5:18-cv-06079-FJG Document 37-3 Filed 08/13/21 Page 2 of 5
6. Following her release from prison, Ms. Betz has experienced symptoms of
   Post-Traumatic Stress Disorder (PTSD). This is a psychiatric disorder that
   follows a traumatic experience or event and includes symptoms of
   intrusive recall, avoidance behaviors, reactivity and negative cognitions
   and moods associated with the traumatic event. She was diagnosed with
   PTSD by treating clinicians in 2018. It remains a current diagnosis.

7. Ms. Betz reported symptoms of PTSD that are directly related to the
   sexual assaults when she was in custody at the Chillicothe Correctional
   Institution. Although she experienced a traumatic event at age seventeen,
   she did not experience the types, intensity or the impact of post-traumatic
   symptoms on her daily life. The types of PTSD symptoms that she
   reported include:

   a. intrusive recall of the assaults in the form of dissociative reactions that
   she described as “night terrors” and “day terrors”
   b. avoidance of things, places and experiences that remind her of
   memories of past trauma or that trigger anxiety or physiological reactions
   c. negative thoughts and emotions about herself and others
   d. psychological over-activation such as hypervigilance, irritability
   e. negative thoughts and assumptions about herself and the world

8. As a result of PTSD symptoms, Ms. Betz has experienced clinically
   significant distress and a decreased ability to function. Her symptoms of
   PTSD include:

   a. She experiences night terrors that are an immersive state in which she
   re-experiences the assault. She stated “It is like it was happening again,
   nothing I could do to pull out of it.” She experiences disorientation, and is
   unsure if she is at home or in prison as the experiences wanes. She first
   experienced a night terror in prison and first experienced a day terror in
   her home after prison. Day terrors have subsided and night terrors have
   decreased.

   b. She relapsed and overdosed on drugs. She stated that as a direct result
   of the assault, she turned to drug use in order to “drown out the
   nightmares, feeling gross, like I don’t matter, that I don’t want to be around
   people.” Following treatment in 2018, she has adhered to the
   requirements of a medication-assisted treatment program for opioid
   addiction. A clinician documented trauma as a core element of Ms. Betz’s
   substance use disorder.

   c. She avoids intimacy and does not like to be touched by her husband
   because she feels “dirty” and has the thought “Why would you want to
   touch me?” She stated that prior to prison, she had no problems with
   intimacy.


                                      3

 Case 5:18-cv-06079-FJG Document 37-3 Filed 08/13/21 Page 3 of 5
      d. She stated that she is constantly scanning her environment and
      monitoring exits and escape routes. She is uncomfortable around men
      and with physical closeness with people who are not family members. She
      avoids small rooms and closed doors. She keeps the bathroom door open
      when she uses a toilet or showers.

      e. Her ability to obtain restful sleep is impaired. She experiences
      nightmares.

      f. She experienced and continues to experience distorted, distressing and
      limiting thoughts. For example, following Mr. Bearden’s assault her, she
      “looked for reasons” for why he harassed and assaulted her. She
      continuously asked herself “What could I have done to make him not do
      this to me.” She described a sense of profound loss, stating “I’ll never get
      back what’s gone,” referring to the person she used to be or would have
      been if she had not been assaulted. Ms. Betz stated that she feels she
      needs to keep her distance from people to make sure she is not “leading
      people on.”

These symptoms impact her functioning in the following ways:

      a. Her capacity to function as a marital partner is impaired. She avoids
      intimacy and has distorted thoughts about her suitability as a partner.

      b. Her ability to function in social and public settings is impaired. She is
      uncomfortable around men, is hypervigilant, avoids certain types of
      spaces, keeps a distance from others and questions if her behaviors could
      be “leading people on.”

      c. Her ability to maintain employment was impaired for over one year
      following her release. During this time she had a difficult time focusing and
      coping with stress and symptoms of PTSD. At one job, she experienced a
      “day terror” and was unable to function as a desk clerk at a hotel. She is
      very uncomfortable working in certain types of spaces and around certain
      types of people and activities.

8. Ms. Betz received individual psychotherapy with a clinician trained in trauma
treatment in 2018. She is currently not in treatment. She continues to experience
symptoms related to the trauma and requires additional treatment for the
foreseeable future.

9. Ms. Betz and her husband will require couple’s psychotherapy. This treatment
will address the couple’s needs with regards to the negative impact of PTSD and
her experiences at the correctional center on family and marital life.




                                        4

    Case 5:18-cv-06079-FJG Document 37-3 Filed 08/13/21 Page 4 of 5
IV. Statement of Compensation

St. Louis University and I have an agreement for a discounted hourly rate of
$250/hour. My compensation for professional services related to this report is
capped at $6,000.

Please contact me if you have any questions about this report.

Sincerely,




Melissa Piasecki, M.D.




                                        5

    Case 5:18-cv-06079-FJG Document 37-3 Filed 08/13/21 Page 5 of 5
